United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-1700
                                    ___________

Jimmie L. Edwards,                   *
                                     *
           Plaintiff-Appellant,      *
                                     * Appeal from the United States
     v.                              * District Court for the
                                     * Eastern District of Missouri.
Bakers Local No. 4,                  *
                                     *      [UNPUBLISHED]
           Defendant-Appellee.       *
                                ___________

                              Submitted: December 16, 2005
                                 Filed: December 22, 2005
                                  ___________

Before WOLLMAN, LAY, and RILEY, Circuit Judges.
                           ___________

PER CURIAM.

       Jimmie Lee Edwards appeals the decision of the United States Magistrate
      1
Judge granting summary judgment to Edwards’ union, Bakers Local No. 4 (the
“Union”). In a well-reasoned fifteen-page memorandum, the Magistrate Judge2 ruled
that Edwards failed to exhaust his administrative remedies regarding his claim that the
Union failed to represent him on the basis of his disability claims in violation of the

      1
       The Honorable Mary Ann Medler, United States Magistrate Judge for the
Eastern District of Missouri.
      2
      The parties consented to the jurisdiction of the Magistrate Judge pursuant to
28 U.S.C. § 636(c).
Americans with Disabilities Act, 42 U.S.C. § 12101, and the Missouri Human Rights
Act (“MHRA”), Mo. Rev. Stat. § 213.010. The Magistrate Judge also ruled that the
undisputed facts established that Edwards did not suffer an adverse employment
action and that the Union did not breach its duty of fair representation regarding
Edwards’ age discrimination claims under the Age Discrimination in Employment
Act, 29 U.S.C. § 621, and the MHRA.

       We review the grant or denial of summary judgment de novo. Reliastar Life
Ins. Co. v. IOA Re, Inc., 303 F.3d 874, 878 (8th Cir. 2002). Summary judgment is
appropriate if “there is no genuine issue as to any material fact and . . . the moving
party is entitled to a judgment as a matter of law.” Fed. R. Civ. P. 56(c). Having
carefully reviewed Edwards’ claims, we conclude the Magistrate Judge did not err
when it granted summary judgment in favor of the Union. We affirm. See 8th Cir.
Rule 47B.
                         ______________________________




                                         -2-